FILED
                              NOT FOR PUBLICATION                           AUG 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HAMID JAVADI; et al.,                            No. 12-73931

               Petitioners,                      Agency Nos.         A098-522-637
                                                                     A098-522-638
 v.                                                                  A098-522-639
                                                                     A098-522-640
LORETTA E. LYNCH, Attorney General,

               Respondent.                       MEMORANDUM*


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Hamid Javadi and Mojgan Fooroughi, natives of Iran and citizens of Iran

and Germany, and Armin Javadi and Zara Eileen Javadi, natives and citizens of

Germany, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings and reissue its previous


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision. We dismiss the petition for review. denying their motion to reopen

      We lack jurisdiction to review the BIA’s decision to decline to exercise its

discretionary authority pursuant to 8 C.F.R. § 1003.2(a) to reopen and reissue its

December 2011 decision. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24

(9th Cir. 2011).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    12-73931